DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 12 in the reply filed on 08/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2021, 03/23/2021, 01/11/2022, 01/27/2022, 02/04/2022 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation "the thickness" of the gas barrier or heat seal layers.  There is insufficient antecedent basis for these limitation in the claim.
	Claim 12 is rejected as being dependent upon indefinite claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Wuest et al. (US 2004/0043238).
	Regarding claims 1 and 2, Wuest discloses packaging film comprising an inner sealant layer (116), oxygen barrier layer (114), and second tie layer (120) (Fig. 1). The heat seal layer comprising a polyolefin (0031). The gas barrier comprising a resin such as ethylene-vinyl alcohol copolymer (0032). The gas barrier, tie and heat sealant layer being coextruded (0035) and unstretched (0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wuest as applied to claim 1 above, and further in view of Viola et al. (US 3,949,114).
	Regarding claims 3 and 12, Wuest discloses the heat-sealable laminate of claim 1 as discussed above. Wuest further discloses the packaging film comprising an outer layer (112; instant substrate) composed of the same material as the heat sealant layer which is a polyolefin (0031 and 0033). The outer layer being stretched (0038).
	Wuest does not disclose the thickness of the gas barrier resin layer being smaller than the thickness of the heat seal layer.
	Viola, in the analogous field of packaging laminates (column 1, lines 5-10) discloses a laminate comprising a heat-sealable layer, oxygen barrier layer, and substrate layer. Viola teaches the minimum thickness for the heat-sealable layer being 0.012 mm and for the barrier layer being 0.0025 mm (column 2, lines 20-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious in the laminate of Wuest for the gas barrier layer to have thickness smaller than the sealant layer, as taught by Viola, as these are typical minimum thickness in the field for a packaging material (column 2, lines 20-25).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781